HENRIOD, Justice.
Appeal from a conviction for uttering a forged instrument. Affirmed.
Counsel for defendant urges that the trial court erred in sustaining an objection by the District Attorney to defense counsel’s proposal that the court reporter’s notes, prepared at the time an alleged accomplice was being examined for probation after he confessed a forgery out of which the uttering allegedly flowed, be read in evidence.
The alleged accomplice, on being cross-examined in the instant case, said he had had a conversation with the trial judge (who was he who tried the present case), but denied that the judge had told the witness that he was “expected to cooperate with the state in this matter.” After this quoted reply to a question put the witness, defense counsel pursued the matter no further, until later on, when in chambers, he made the proposal to read the reporter’s notes into the record to contradict the witness’ denial that he was so admonished, thus to impeach the statement and show bias and prejudice on the part of the witness. At the time of the proposal, the colloquy between court and counsel makes it appear that defendant’s counsel wanted that portion of the notes read which had to do with (1) any admonition given by the court to the accomplice at the time he was placed on probation, (2) the part of the admonition “in which the court discussed the checks,” (3) any “accomplice thereto,” (4) “defendant’s knowledge or lack of knowledge as to who wrote those checks,” (5) the court’s indication “that this was one of the bases upon which the probation was *395being considered,” (6) the part where “the court expressed an opinion that he thought the defendant was harboring somebody,” and the part where the witness, having denied having a conversation with the court, “attempted evasion of that conversation by reference to various dates.”
At this point the court indicated that he would not permit the reading of the notes because it would disclose, by way of hearsay, the expression of opinion by the court on a previous occasion, and would tend to prejudice the jury. The “prejudice” mentioned by the judge obviously was a prejudice he believed would militate against the defendant, — which the court was attempting to obviate.
There seems to be nothing in the proposal to read from the reporter’s notes that would represent anything other than a routine admonition to a prospective probationer. However, without mincing words, any other interpretation would call for an implication that the trial court, by threat, veiled or otherwise, was attempting to induce the accomplice to color his testimony so as unfairly to convict the defendant here. We cannot see where the proposed excerpts from the notes could raise any such implication. We will not dignify any suggestion that the trial court indulged such practice, by discussing it further, our studied opinion and conclusion being that the record here discloses no abuse of discretion on the part of the trial court or prejudice to the defendant, but that, on the contrary, it reflects an extended effort by. the court to safeguard the rights of the accused, — which apparently resulted in something akin to a failure in respecting the proverbial good advice that one should not bite the hand that feeds him.
McDONOUGH, C. J., and WADE and WORTHEN, JJ., concur.